DYKMAN, J.
This is an appeal from an order modifying a previous order, and vacating another, both of which had been made by the same judge. The last order seems to be just, and the objection to it is technical only. While it is true that the motion was noticed for argument at Schenectady, yet the order purports to have been made at Brooklyn. While the notice was irregular, it cannot be said that the court had no jurisdiction. Besides, the notice can scarcely be said to be a notice of motion before a court. It was a notice that an argument would be made in writing before a justice of the court to vacate one order previously made by him. and modify another. The order should be affirmed, without costs.